United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 00-1781
                                 ___________

Robert E. Jackson,                      *
                                        *
                    Appellant,          *
                                        *
      v.                                *
                                        *
Larry B. Norris, Director, Arkansas     *
Department of Correction; Dale Reed, *
Warden, Arkansas Department of          * Appeal from the United States
Correction; A. J. Hall, Major, Chief    * District Court for the Eastern
of Security, Arkansas Department of     * District of Arkansas.
Correction; Savell Everett, Lieutenant, *
Arkansas Department of Correction;      *      [UNPUBLISHED]
D. Harris, Captain, Arkansas            *
Department of Correction; James         *
Dickerson, CO-I, Arkansas               *
Department of Correction; Larry D.      *
White, CO-I, Arkansas Department        *
of Correction; D. Woodard, Arkansas     *
Department of Correction,               *
                                        *
                    Appellees.          *
                                   ___________

                           Submitted: April 6, 2001

                                Filed: April 18, 2001
                                 ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                                    ___________

PER CURIAM.

       Arkansas inmate Robert E. Jackson brought a 42 U.S.C. § 1983 action against
the prison officials named in his complaint for injuries Jackson suffered during an
August 1994 attack by another inmate. Concluding Jackson's action was precluded by
our decision in Jackson v. Everett, 140 F.3d 1149 (8th Cir. 1998), the district court
dismissed the complaint on res judicata grounds. Having carefully reviewed the record,
we agree with the district court's ruling. We also conclude that to the extent Jackson's
claims are not barred by the doctrine of res judicata, they are barred by Arkansas's
three-year statute of limitations. See ARK. CODE ANN. § 16-56-105 (Michie 1987);
Wilson v. Garcia, 471 U.S. 261, 276-79 (1985); Hillary v. Trans World Airlines, Inc.,
123 F.3d 1041, 1044 n.2 (8th Cir. 1997); Courtney v. First Nat'l Bank, 780 S.W.2d
536, 537-38 (Ark. 1989). We thus affirm the judgment of the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-